IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LATOYA RIPPY : CIVIL ACTION
V. NO. 19-1839
PHILADELPHIA DEPARTMENT OF :
PUBLIC HEALTH, e¢ al.
MEMORANDUM
KEARNEY, J. September 30, 2019

An African American female employee working in an alleged joint city/private initiative
claiming a supervising federal employee sexually harassed her and her private employer’s
supervisors then retaliated by adversely changing her job roles after she complained must carefully
parse her discrimination and civil rights claims. The city’s control over all aspects of the private
employer’s work staff may allow a finding the city is a joint employer for discrimination remedies.
But this joint employer finding does not mean the federal employee, her private employer, or its
supervisors become state actors necessary for the employee to proceed on a civil rights claim.
While the city is a state actor, the employee must plausibly plead the others became state actors.
After parsing the variety of claims, the African American female employee plead the city is a joint
employer for her discrimination claims but has not plead a civil rights claim against the city, her
private employer and its supervisors or the federal employee who allegedly harassed her. She
also may not seek a remedy under section 1981. We grant the city’s, the private employer’s, and
the federal employee’s motions to dismiss the civil rights claims with leave to amend if the

employee can plead facts allowing her to proceed on a civil rights claim under section 1983.
I. Alleged facts

African American Latoya Rippy began working for Public Health Management
Corporation in March 2013.’ The Corporation is “a non-profit health institute that builds healthier
communities through partnerships with government, foundations, business and community-based
organizations.”* Corporation employees Cherie Walker-Baban, Leslie Gaymon, and Kristine
Arrieta supervised Ms. Rippy.?

Ms. Rippy worked for the Corporation with City of Philadelphia employees and
supervisors, at a building owned, operated, and managed by the City, but Ms. Rippy does not plead
the nature of the partnership or contractual relationship between the City and the Corporation.*
For unplead reasons, both federal employee Tony Gerard with the Center for Disease Control and
her supervisors at the Corporation directly supervised Ms. Rippy’ s work, but the City employees
“exerted significant control over [Corporation] employees by co-determining matters that govern
essential terms and conditions of the employment of [Corporation] employees.”° City employees
defined work rules and assignments for Corporation employees including when Corporation
employees should report to City doctors and nurses.° City and Corporation supervisors disciplined
Corporation employees.’ Corporation employees reported issues with City employees to City and
Corporation supervisors.* City employees conducted sexual harassment trainings for Corporation
employees, and the City’s anti-harassment policies applied to Corporation employees.’

Federal employee Mr. Gerard’s alleged conduct.

Ms. Rippy also answered to Tony Gerard, an employee with the Center for Disease Control
under the federal government. Mr. Gerard also supervised Ms. Rippy.'° From September 2017
through September 2018, Mr. Gerard subjected Ms. Rippy to “physical sexual harassment, verbal

sexual harassment, and racial discrimination.”!! Mr. Gerard began supervising Ms. Rippy in
September 2017.'* Mr. Gerard once asked Ms. Rippy why her boyfriend would lend her his car,
implying African Americans “do not give anything away for free.”!? Mr. Gerard also implied Ms.
Rippy offered her boyfriend sexual favors in exchange for the car.'4 Mr. Gerard asked if Ms.
Rippy’s son had an “African last name.”!> When she responded his name is “Matunda,” Mr. Gerard
said “no wonder you have an African man—they like their women thick.”!® Ms. Rippy told Mr.
Gerard the next day his comments were inappropriate and he apologized and said it would not
happen again.'’ But in November 2017, during her annual evaluation, Mr. Gerard said, “You can
dress like someone out of a magazine and still won’t get a promotion.”!® In January 2018, Mr.
Gerard put his arms on Ms. Rippy’s breast following a sexual harassment training Mr. Gerard did
not attend.!? After placing his arms on her breast, Mr. Gerard claimed the “sexual harassment
policy [did] not apply” to him because he did not take the sexual harassment training.”° In June
2018, Mr. Gerard told Ms. Rippy he could not describe where he thought the cream filling in moon
pies came from because he did not “want to receive another text from [her].””!

In September 2018, Mr. Gerard implied Ms. Rippy, and African Americans in general,
receive goods like her car in exchange for sexual favors.” Ms. Rippy immediately reported Mr.
Gerard’s behavior to Supervisor Gaymon.”? Supervisor Gaymon told Ms. Rippy she would report
Mr. Gerard’s behavior to Supervisor Walker-Baban.”4

Corporation’s response to Ms. Rippy’s concerns.

On September 17, 2018, Supervisor Gaymon, non-party Melinda Salmon (with an
undefined role), and Ms. Rippy discussed Ms. Rippy’s concerns about Mr. Gerard’s behavior.*°
The same day, Ms. Rippy’s supervisors removed her from a special project and moved her

reporting facility to accommodate her new placement.*® Supervisor Walker-Baban and Ms.
Salmon told Ms. Rippy to send her allegations to them and leave the premises by noon so
Supervisor Walker-Baban and Ms. Salmon could speak with Mr. Gerard.?’

Following her conversation with Mr. Gerard later the same day, Supervisor Walker-Baban
called Ms, Rippy telling her Mr. Gerard agreed to “keep his distance,” and directing Ms. Rippy to
“keep her distance.””® Supervisor Walker-Baban also told Ms. Rippy to report to her usual facility
rather than the new one.”? Ms. Rippy said she would not return to a mutual place of work with Mr.
Gerard as she “[felt] ashamed, targeted, humiliated and embarrassed.”*° Supervisor Walker-Baban
responded Ms. Rippy “ha[d] been in [Mr. Gerard’s] presence for months and [] never had an issue
before.”?! Ms. Rippy maintained her concern about reporting back to the same facility but
Supervisor Walker-Baban told Ms. Rippy she told Mr. Gerard of the issue and she expected Ms.
Rippy to return to the mutual facility the following day.*?

When Supervisor Walker-Baban asked Ms. Rippy about her plans for monthly meetings,
Ms. Rippy responded she “would not be returning back to the same office as [Mr. Gerard] until
this [situation] has been resolved.”3? When asked to return her pouch to Health Center 1, Ms. Rippy
told Supervisor Walker-Baban someone “would drop [Ms. Rippy’s] work belongings off by the
end of the day. However, it would not be her due to the fact that she [] was extremely
uncomfortable going to [Mr. Gerard’s] place of employment.”*4 Ms. Rippy then gave her
belongings to Abby in Health Center 5, asking Abby to give them to her supervisor, Gilberto
Lopez.*> Supervisor Gaymon advised Ms. Rippy to allow the necessary managers handle the
situation.°6
Ms. Rippy spoke to Human Resource representative Donna Hollins on September 18,

2018.37 HR Representative Hollins told Ms. Rippy “she received [Ms. Rippy’s] statement from

[Ms. Arrieta],” but Ms. Rippy did not write a statement nor speak with Supervisor Arrieta about
Mr. Gerard’s harassment.*® Ms. Rippy asked HR Representative Hollins if she “could write a
statement and submit it to [ HR Representative Hollins] for evidence.” HR Representative Hollins
agreed.>?

HR Representative Hollins then told Ms. Rippy “under no circumstances was [Ms. Rippy]
to return to Health Center 1,” but she would “be reporting to Health Center 5 beginning on
Wednesday September 19.”4° Supervisor Arrieta confirmed this placement, emailing Ms. Rippy
Jater the same day saying Ms. Rippy would no longer work on the special project and would be
stationed at Health Center 5 permanently.*!

On September 19, 2018, Ms. Rippy returned to work at Health Center 5.47 Non-party
Nashira Alston called Ms. Rippy informing her of an encounter involving Supervisor Walker-
Baban, Supervisor Arrieta, and an individual from Human Resources.*? Ms. Alston said while the
Human Resources individual asked her questions about Ms. Rippy and Mr. Gerard’s interactions
and Ms. Alston’s own interactions with Mr. Gerard, Supervisor Arrieta continually interrupted Ms.
Alston, calling her a liar and stating, “[Mr. Gerard] never made you feel uncomfortable.”4

On September 26, 2018, Supervisor Arrieta told Ms. Rippy to “submit all special projects
to [Mr. Gerard] for final closure,” and “all records are to be placed in [Mr. Gerard’s] mailbox at
Health Center 1.°4° On October 4, 2018, Supervisor Arrieta again told Ms. Rippy to “keep [her]
old work until it is ready for closure then submit it to [Mr. Gerard].”*°

Alleged retaliation for Ms. Rippy’s complaints.

Because Ms. Rippy reported Mr. Gerard’s sexual harassment and racial discrimination,

other Corporation employees continued to “discriminate, retaliate, and harass” her.*7 Some

examples of continued harassment include: being required to report to Mr. Gerard’s place of work

even though Ms. Rippy reported feeling unsafe around him, being “singled out for selective
enforcement and discipline,” having her work abilities questioned for the first time, and being
scheduled for trainings she used to be exempt from.*® Around October 9, 2018, Supervisor Arrieta
began reviewing Ms. Rippy’s cases despite never doing so for other employees previously and
scheduled Ms. Rippy to cover a mandatory phlebotomy even though Supervisor Arrieta would
usually just ask whether Ms. Rippy felt she needed to be retrained without questioning her
answer.’? Supervisor Arrieta also began reviewing Ms. Rippy’s “mileage per client visit” without
doing so for other “similarly situated employee[s],” as Supervisor Arrieta previously only
reviewed mileage when it “exceeded the expected by ten (10) or more miles.”°°
II. Analysis

Ms. Rippy sues the City, the Corporation, Mr. Gerard, and Supervisors Gerard, Gaymon
Arrieta and Walker-Baban for employment discrimination and retaliation under Title VII and for
civil rights violations under 42 U.S.C. §§ 1981, 1983 Even though admittedly employed by the
Corporation and supervised by Corporation employees and without specifically alleging conduct
by a City employee, Ms. Rippy alleges the City and the Corporation jointly employed her, and
both the City and the Corporation discriminated against her based on her gender and race under
Title VII.*! Ms. Rippy also alleges the City and the Corporation violated Title VI by retaliating
against her after she reported Mr. Gerard’s sexual harassment.°? She alleges the City, the
Corporation, Supervisor Walker-Baban, Supervisor Arrieta, Supervisor Gaymon, and Mr. Gerard
discriminated against her based on her race and retaliated against her following her reports of Mr.
Gerard’s harassment under 42 U.S.C. § 1981,°3 as well as discriminated against her based on her

gender and race and retaliated against her following her reports of Mr. Gerard’s conduct under 42

US.C. § 1983.54
A. Ms. Rippy pleads employment discrimination, but not civil rights claims
against the City.

1. Ms. Rippy may proceed against the City on her Title VII claim.

The Corporation employed Ms. Rippy. She also seeks to impose employer liability under
Title VII upon the City as a joint employer. The City moves to dismiss the Title VII claim against
it, arguing Ms. Rippy fails to allege facts showing it jointly employed her. >> We disagree.

Ms. Rippy seeks to impose liability on both the City and the Corporation under Title VII,
arguing they jointly employed her and are both responsible for ensuring her freedom from
discrimination under Title VII. The Title VII test for determining an employee/employer
relationship’s extent “has as its touchstone the control over the manner and means of work.”°°

Through Title VII, Congress prohibits employers from discriminating against employees.*”
Ms. Rippy must plausibly plead the City employed her. Our Court of Appeals instructs us to
consider “the hiring party’s right to control the manner and means by which the product is
accomplished.”°® We focus on “which entity paid [the employees’] salaries, hired and fired them,
and had control over their daily employment activities.”°? “[A]ll of the incidents of the
[employee/employer] relationship must be assessed and weighed with no one factor being
decisive.”®° Under this inquiry, “two entities may be ‘co-employers’ or ‘joint employers’ of one
employee for purposes of Title VII’ where both employee/employer relationships satisfy the
relevant factors.°!

Where an employee alleges a company and its managers or supervisors exert substantial
control over the affected individual’s manner and means of work, particularly within the context
of the individual’s injury at the hands of the company, the pleadings are sufficient to survive a
motion to dismiss.°? We recognize “contours of the ‘employment relationship can only be

established by a careful factual inquiry’” yet “allow[] pleadings with a ‘thin’ factual record to
survive a motion to dismiss . . . .”° When a plaintiff alleges some facts satisfying joint employer
theory factors, even where there is a “thin” factual record, we find this pleading survives
dismissal.™

In Faush, an African-American temporary employee and his African-American co-workers
paid by a temporary staffing agency alleged the store’s manager and additional white employees
racially discriminated against them.®* The temporary employee sued the store for racial
discrimination under Title VII even though the staffing agency paid him.®° The store denied being
the temporary employee’s “employer,” and our Court of Appeals held the employee must
“demonstrate the existence of an ‘employment relationship’ with [the store]” to succeed on the
Title VII claim.®’ The temporary employee presented evidence demonstrating the store managers
directly supervised him, controlled his work schedules and tasks, and instructed him on the details
of his work.® The store also exclusively provided the temporary employees with site-specific
training and its employees “exercised control over the temporary employees’ daily work
activities.”°’ The factors the temporary employee presented establishing the store’s control over
him and other temporary employees outweighed the fact a temporary employment agency paid
and dispatched the temporary employees; held temporary employee records, taxes, and social
security; and, maintained workers’ compensation insurance on the temporary employees’ behalf.’
Because the store possessed substantial control over the temporary employees based on its
involvement in the employees’ work schedules, assignments, and training, our Court of Appeals
found the temporary employees established the store may be liable as a joint employer under a
summary judgment standard.”!

Ms. Rippy alleges facts showing the City as her joint employer. She alleges City employees

exerted significant control over her as an employee by co-determining matters governing essential
terms and conditions of her employment, including promulgating work rules and assignments and
tasking Corporation employees with certain duties. Ms. Rippy reported to City doctors and nurses,
and City employees decided when Corporation employees, including Ms. Rippy, were to do so.

Ms. Rippy also alleges City supervisors and Corporation supervisors jointly shared the
employee discipline commission. She describes how Corporation employees must report issues
with City employees to both the City supervisors and the Corporation supervisors. She alleges City
employees exclusively provided all sexual harassment policies, guidelines, and trainings for
Corporation employees. Ms. Rippy concedes the Corporation paid her rather than the City, like
the temporary staffing agency paying the temporary store employees in Faush. But Faush and
similar cases confirm the sole factor of paying the employee is not dispositive of an established
employee/employer relationship.’* No one factor in the employee/employer relationship analysis
is decisive, and all aspects of the relationship must be assessed and weighed as a whole.” The
Faush constellation of Darden factors is very similar to those plead by Ms. Rippy. Where Ms.
Rippy pleads facts of the City’s substantial control over her work schedule, daily assignments, and
harassment training, those factors outweigh the allegation the Corporation paid her.

Ms. Rippy alleges facts to proceed into discovery on the joint employment issue. She
alleges the City has the authority to control her daily employment activities. Such activities include
City employees dictating when Ms. Rippy shall report to City doctors and nurses and tasking Ms.
Rippy with assignments involving City doctors and nurses. Ms. Rippy alleges the City maintained
exclusive control over sexual harassment policies, guidelines, and trainings for Public Health
Management Corporation employees. Although Ms. Rippy concedes the City did not pay her, this

one factor does not diminish the plead facts of the City’s control over her as an employee.”
Ms. Rippy sufficiently alleges a plausible joint employment claim against the City under
Title VII.

2. Ms. Rippy does not plead Monell civil rights claims against the City.

The City moves to dismiss Ms. Rippy’s section 1983 claims against it for discrimination
and retaliation as she fails to plead its direct involvement and claims for supervisory liability must
be dismissed when she fails to plead a City policy or custom as the moving force behind the
constitutional violations under Monell v. Department of Social Services of the City of New York.
We agree.

The Supreme Court in Monell held a “municipality may be held liable under 42 U.S.C. §
1983 for a constitutional injury [] directly result[ing] from a municipality’s policy, custom, or
practice.””> “To establish municipal liability under 42 U.S.C. § 1983, a civil rights plaintiff must
demonstrate [] the municipality itself, throughout the implementation of a policy or a custom,
caused the underlying constitutional violation.”’° “A municipality is not liable under [s]ection
1983 unless the policy or custom was the ‘moving force’ underlying the constitutional violation.”””
The Court in Mone// requires a civil rights plaintiff “plead[] the existence of: 1) a policy or lack
thereof; 2) a policy maker that effectuated said policy; and 3) a constitutional violation whose
“moving force” was the policy in question.”’* “Under Monell, a municipality cannot be subjected
to liability solely because injuries were inflicted by its agents or employees.”””

Ms. Rippy does not plead a City custom or policy, or “a link between the challenged
restriction and a municipal decisionmaker.”®? Ms. Rippy alleges the City provided sexual
harassment and discrimination policies and guidelines for the Corporation.*! She alleges City

employees conducted sexual harassment and discrimination trainings for Corporation

employees.** She concedes the City provided sexual harassment and discrimination policies,

10
guidelines, and training for the Corporation’s employees. She pleads Mr. Gerard chose not to
attend the training by failing to register.*? Ms. Rippy does not allege facts supporting an inference
the City is the “final decision-maker,” or the City “‘either deliberately chose not to pursue . . .
alternatives’ known to prevent the constitutional violations, ‘or acquiesced in a long-standing
policy or custom of inaction in this regard.’”*4 Rather she alleges only Mr. Gerard individually
considered himself exempt from the sexual harassment training and touched her inappropriately
in the presence of three witnesses.** Ms. Rippy fails to allege those witnesses have supervisory
powers and allowed Mr. Gerard to act contrary to the established policy. She fails to plead the City
proceeded with willful blindness as to Mr. Gerard’s ignorance of its policies, or supervisors knew
Mr. Gerard did not attend the trainings and considered himself exempt from the policies, yet
allowed him to continue such behavior despite this knowledge. Ms. Rippy does not plead a custom
of the City or its supervisory employees turning a blind eye to individuals violating its established
policies.

Ms. Rippy does not plead the City acted deliberately indifferent or acquiesced in a custom
of inaction.’ She agrees the City implemented protections against sexual harassment and
discrimination for Corporation employees. Because she does not identify a municipal official with
the power to make policy who could potentially be responsible for a violative custom or policy,
the City cannot be held liable for the violative actions of one employee failing to follow established
policy. We dismiss Ms. Rippy’s section 1983 claims for discrimination and retaliation against the
City without prejudice.

3. Ms. Rippy cannot plead section 1981 claims against the City.
The City argues Ms. Rippy may not sue it under 42 U.S.C. § 1981, as 42 U.S.C. § 1983

provides the sole remedy against state actors. We agree.

11
“{A] private cause of action cannot be asserted against a municipal [actor] for a violation
of [section] 1981.8’ Our Court of Appeals explained “the express cause of action for damages
created by [section] 1983 constitutes the exclusive federal remedy for violation of the rights
guaranteed in [section] 1981 by state governmental units.”**

Ms. Rippy sues the City under section 1981 for damages alleging race, sex, and gender
discrimination. Her exclusive remedy for damages against the City is under section 1983. We

dismiss Ms. Rippy’s section 1981 claims against the City with prejudice.

B. Ms. Rippy does not plead civil rights claims against the Corporation or its
employees.

While not presently challenging the Title VII discrimination and retaliation claims against
them, the Corporation, Supervisor Walker-Baban, Supervisor Gaymon, and Supervisor Arrieta
argue Ms. Rippy did not plead they are state actors who acted under color of state law. They move
to dismiss Ms. Rippy’s civil rights claims against them. We agree Ms. Rippy has not plead a civil
rights claim against these private actors.

“A civil rights action brought [under] section 1983 is sustainable against state actors
only.”®? A private party may be subject to suit under section 1983 when “the alleged infringement
of federal rights [is] ‘fairly attributable to the State.”° “In deciding whether there has been state
action, the court must remain focused on the central purpose of the state action inquiry—to ‘assure
that constitutional standards are invoked when “it can be said that the state is responsible for the

specific conduct of which plaintiff complains.”””?!

We use four tests to determine whether a private party is “fairly said to be a state actor”:

(1) Where there is a sufficiently close nexus between the state and the challenged action of
the private entity so that the action of the latter may fairly be treated as that of the state
itself (the “close nexus test”); (2) Where the state has placed itself in a position of
interdependence with a private party such that it must be recognized as a joint participant
in the challenged activity (the “symbiotic relationship test”); (3) Where a private party is a

12
willful participant in joint action with the state or its agents (the “joint action test”); and (4)

Where the private party has been delegated a power traditionally exclusively reserved to

the state (the “public function test”).”?

It is not sufficient under this analysis to conclude joint employment establishes state action
under the joint action test where one of the joint employers is a state actor.”4 In Borrell v.
Bloomsburg University, a private hospital and public university jointly employed a nurse
anesthetist as director of their Nurse Anesthetist Program.” The jointly employed director
dismissed a student working for the private hospital through the public university’s clinical
program for refusing to submit to a drug test.*° The student sued under section 1983 against the
director, the private hospital, and the public university “for, among other things, violation of her
due process right[s] ... .”°” Our Third Circuit instructed joint employment “do[es] not ‘end the
inquiry’ on the state actor question,” rather we must determine whether the state “exercised control
over the particular conduct [giving] rise to the plaintiffs alleged constitutional deprivation.””* In
Borrell, an agreement between the private hospital and the public university showed the private
hospital “retained the authority to unilaterally ‘exclude a Student from participation in the Clinical
Training’ if the student [does not] comply with [the hospital’s] policy.” Despite a public
university employee signing off on the termination letter and the joint employment relationship
between the private hospital and public university, no alleged facts supported the conclusion the
public university had control over the student’s dismissal.!°° Although the private hospital and
public university had a close relationship and jointly employed the director responsible for the

challenged action, the public university and the challenged private dismissal did not have such a

close nexus to find the private hospital a state actor under section 1983,'°!

13
Nor is it enough to plead state regulation over private activity to fulfill the symbiotic
relationship test, as it does not “render the actions of an institution to be those of a state, even if
the regulation is pervasive, extensive, and detailed.”!°* Under the close nexus test, the infringement
of federal rights must be “caused by the exercise of some right or privilege created by the State or
by a rule of conduct imposed by . . . a person for whom the State is responsible.”!" Where “the
authority of state officials . . . [is] wholly unnecessary to effectuate” the actions causing the
violation, there is not “such a close nexus between the State and the challenged action that
seemingly private behavior may be fairly treated as that of the state itself.”!°4 “The requirements
of the public function test are ‘rigorous’ and ‘rarely . . . satisfied.’””!°

Because the state action inquiry begins with assuring the state is responsible for the
violations plaintiff complains of and follows with “assur[ing] [] constitutional standards are
invoked” to address those violations,'!°° Ms. Rippy must plead the City’s responsibility for the
discrimination and retaliation against her. Ms. Rippy does not allege the City’s responsibility or
its connection to the Corporation employees’ discrimination or retaliation against her as required
under the state actor test. Because Ms. Rippy alleges no facts suggesting the City’s responsibility
or connection to the violations of which she complains, we cannot reach a plausible inference the
Corporation acted as a state actor in relation to the City’s plead involvement.

We cannot conclude the Corporation is a state actor solely because Ms. Rippy plausibly
plead the City and the Corporation jointly employed her.'®’ She includes no fact allegations
suggesting the Corporation’s work involved performing traditional and exclusive government
functions.'°* Apart from pleading joint employer, Ms. Rippy only alleges the Corporation’s sexual
harassment and discrimination policies are provided by the City as a state actor. These allegations

do not demonstrate a plausible inference the Corporation or its employees exercised some right or

14
privilege created by the City or by a rule of conduct imposed by the City as a state actor constituting
state action on the Corporation’s and its employees’ part. Ms. Rippy fails to plead her alleged
federal right infringement stems from the Corporation and its employees’ actions as fairly
attributable to the State. She fails to plead the City has responsibility or connection to her
discrimination and retaliation by Corporation employees. As a result, Ms. Rippy’s section 1983
claims against the Corporation and its employees as state actors are not sustainable and must be
dismissed without prejudice.

C. Ms. Rippy does not plead civil rights claims against federal agent Mr. Gerard
under Bivens.

Mr. Gerard argues Ms. Rippy has not plead his liability under section 1983 as federal agents
and employees are immune from suit under section 1983, and Ms. Rippy’s attempt to circumvent
this immunity by alleging the Corporation employees and Mr. Gerard “acted in concert and joint
action with each other’! is unfounded. We agree, but for a different reason.

1. Ms. Rippy has not plead facts under section 1983 for violations by a
federal agent acting under federal law.

Mr. Gerard argues Ms. Rippy may not sue him under section 1983 as federal agents and
employees are immune from suit under section 1983. “Because section 1983 provides a remedy
for violations of federal law by persons acting pursuant to state law, federal agencies and officers
are facially exempt from section 1983 liability inasmuch as in the normal course of events they act
pursuant to federal law.”!'!° But proper avenues exist to remedy where federal officers violate
constitutional rights while acting under color of federal law.'!

Under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, a plaintiff
may state an actionable claim against federal agents acting unconstitutionally under federal law

when the plaintiff pleads: “(1) a deprivation of a right secured by the Constitution and laws of the

15
United States; and (2) [] the deprivation of the right was caused by an official acting under color
of federal law.”'!* The Supreme Court in Bivens “created a federal tort counterpart to the remedy
created by 42 U.S.C. § 1983 as it applies to federal officers.”!'? But the Court also “repeatedly

»114 only implying a right of action under

refuse[s] to recognize Bivens actions in any new contexts,
the Fourth Amendment,'!® the Fifth Amendment’s due process clause,!!® and the Eighth
Amendment’s prohibition against cruel and unusual punishment.!!”

Ms. Rippy premises her claims for constitutional violations against Mr. Gerard on the
Fourteenth and First Amendments. Because the Fourteenth Amendment solely applies to the states
rather than federal actors, this is not an appropriate venue for Ms. Rippy.!!® The Supreme Court
and our Court of Appeals also strictly limit extending Bivens to First Amendment contexts.'!? Even
if Ms. Rippy does have a valid claim for constitutional violations against Mr. Gerard, she may not
proceed under section 1983 for her claims under the Fourteenth and First Amendments, as Mr.
Gerard is a federal employee and facially exempt from section 1983 liability. We dismiss Ms.
Rippy’s section 1983 claims against Mr. Gerard with leave to amend her Complaint to possibly
plead civil rights liability against Mr. Gerard relating to his discrimination and retaliation against
her.

2. Ms. Rippy fails to plead Mr. Gerard acted jointly or in concert with
Corporation employees.

Mr. Gerard argues Ms. Rippy cannot circumvent the immunity from civil rights claims
against state actors through conclusory allegations the Corporation employees and Mr. Gerard
“acted in concert and joint action with each other.”'?° We agree.

The Supreme Court in Bell Atlantic Corp. v. Twombly directed “a plaintiffs obligation to
provide the ‘grounds’ of his ‘entitle[ment] to relief? requires more than labels and conclusions, and

a formulaic recitation of the elements of a cause of action will not do.”!*! To survive a Rule

16
12(b)(6) motion to dismiss, a plaintiff must plead factual allegations “rais[ing] a right to relief
above the speculative level.”!*? “Bare conclusory allegations of ‘conspiracy’ or ‘concerted action’
will not suffice to allege a conspiracy. The plaintiff must expressly allege an agreement or make
averments of communication, consultation, cooperation, or command from which such agreement
can be inferred.”!?3

Ms. Rippy does not plead facts allowing an inference Mr. Gerard acted in concert and joint
action with Corporation employees in discriminating or retaliating against her. Instead Ms. Rippy
concludes “defendants acted in concert and joint action with each other” without providing
allegations supporting such concert and joint action between the individuals.'*4 She fails to plead
facts. Without alleging an agreement or making averments supporting concerted action, Ms.
Rippy’s allegations are insufficient to allege an agreement or concerted action between Mr. Gerard
and the Corporation employees and her claim cannot survive Mr. Gerard’s motion to dismiss.!?°
We dismiss Ms. Rippy’s section 1983 claim against Mr. Gerard for his alleged “concert and joint
action” with Corporation employees regarding their retaliation and discrimination against Ms.
Rippy for failure to plausibly plead concerted action without prejudice. As she has not had an
opportunity to more specifically plead, we grant her leave to timely amend should she find a basis
under Rule 11 to assert Mr. Gerard’s civil rights liability.

3. Ms. Rippy cannot plead section 1981 claims against Mr. Gerard.

Mr. Gerard argues Ms. Rippy may not sue him under 42 U.S.C. § 1981 as 42 U.S.C. § 1983
provides the sole remedy against state actors. We agree.

“[A] private cause of action cannot be asserted against a municipal [actor] for a violation
of § 1981.”!?° Specifically, 42 U.S.C. § 1981 solely applies to non-municipal actors, as “[t]he

rights protected by this section are protected against impairment by nongovernmental

17
discrimination and impairment under color of State law.”!?’ Our Court of Appeals explained “the
express cause of action for damages created by § 1983 constitutes the exclusive federal remedy
for violation of the rights guaranteed in § 1981 by state governmental units.”!°

Ms. Rippy sues Mr. Gerard under section 1981 for damages alleging race, sex, and gender
discrimination. Ms. Rippy admits Mr. Gerard is a governmental actor as he works for the Center
for Disease Control. The Center for Disease Control “is an arm of the Public Health Service of the
United States Department of Health and Human Services.”!”? Because Mr. Gerard is a government
actor, Ms. Rippy’s exclusive remedy for damages against him is under section 1983.'3° We dismiss
Ms. Rippy’s section 1981 claims against Mr. Gerard with prejudice.
II. Conclusion

Ms. Rippy sufficiently alleges facts to state a plausible joint employment claim against the
City under Title VII. We dismiss Ms. Rippy’s civil rights claims against the City for discrimination
and retaliation under section 1983 for failure to plead municipal liability without prejudice. We
also dismiss Ms. Rippy’s section 1983 claims against the Corporation and its employees as Ms.
Rippy fails to plead the Corporation’s status as a “state actor.” Because section 1983 provides the
sole remedy against state actors for discrimination, we dismiss Ms. Rippy’s section 1981 claims
against the City and Mr. Gerard with prejudice. We dismiss Ms. Rippy’s section 1983 claims
against Mr. Gerard with leave to amend her Complaint regarding Mr. Gerard’s liability for
violating her constitutional rights, as section 1983 is not the proper avenue for constitutional
violations under the Fourteenth and First Amendments by federal employees acting under federal

law and Ms. Rippy failed to plead concert of action between Mr. Gerard and Corporation

employees.

 

' ECF Doe. No. 26 at § 16.

18
 

* Id. at 917.
3 Id. at 9§ 20-25.
“Id. at 931.
> Id. at 933.
° Id. at 4 34.
1 Id. at 935.
8 id. at J 36.

9 Id. at 437.

10 Td. at FF 18-19.

"Td. at 39.

12 Td. at 4 40.

13 Id. at Jf 42-43.

'4 Td. at 945.

1S Id. at ] 48.

16 Td. at Ff 49-50.
"7 Id. at Tf 51-53.
'8 Td. at FJ 56-58.

19 Id at 49 61, 65.

20 Id. at 9 68.

21 Id at $f 75-77.

22 Id. at FJ 83-85.

3 Id. at J 86.

24 Id at 489.

19
 

5 Id. at FJ 96-98.
6 Id. at FY 99-100.
27 Id. at FJ 101-02.
28 Td. at Ff 103-04.
9 Id. at 4 105.
Id. at § 106.

3! Td at 107.

32 Td at J 108.

33 Td. at $9 110-11.
34 Td. at 9 111, 113-14.
33 Id at Ff 115-16.
36 Td. at 4 112.

37 Td. at 4117.

38 Td. at 9F 118-19.
39 Id. at FF 120-21.
40 Id at § 122.

4! Td at § 123.

42 Id. at § 124.

3 Id at] 125.

44 Id at FF 126-28.
45 Id at 4131.

46 Id at J 132.

47 Td. at § 133.
20
 

48 Td at { 134.

49 Td. at FF 135-38.
50 Id. at FF 139-41.
‘1 Td at J 155, 159.
52 Id. at YJ 160-62.
°3 Td. at YJ 177, 180.
4 Id. at FF 181-208.

°° When considering a motion to dismiss “[w]Je accept as true all allegations in the plaintiff's
complaint as well as all reasonable inferences that can be drawn from them, and we construe them
in a light most favorable to the non-movant.” Tatis y. Allied Interstate, LLC, 882 F.3d 422, 426
(3d Cir. 2018) (quoting Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010)).
To survive dismissal, “a complaint must contain sufficient factual matter, accepted as true, to ‘state
a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting
Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Jd. (citing Twombly, 550 U.S. at 556). Our Court
of Appeals requires us to apply a three-step analysis under a 12(b)(6) motion: (1) “it must ‘tak[e]
note of the elements [the] plaintiff must plead to state a claim;’” (2) “it should identify allegations
that, ‘because they are no more than conclusions, are not entitled to the assumption of truth;’” and,
(3) “[w]hen there are well-pleaded factual allegations, [the] court should assume their veracity and
then determine whether they plausibly give rise to an entitlement for relief.” Connelly v. Lane
Construction Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting /gbal, 556 U.S. at 675, 679).

°6 Ward v. Cottman Transmission Systems, LLC, No. 18-2155, 2019 WL 643605, at *5 (D.N.J.
Feb. 14, 2019).

>? Title VII protects federal employees “. . . in executive agencies . . . from any discrimination
based on race, color, religion, sex, or national origin.” 42 U.S.C. § 2000e-16(a) (2014).

°8 Faush v. Tuesday Morning, Inc., 808 F.3d 208, 214 (3d Cir. 2015) (quoting Nationwide Mutual
Insurance Co. y. Darden, 503 U.S. 318, 323 (1992)). The non-exhaustive list of relevant Darden
factors include: “[T]he skill required; the source of the instrumentalities and tools; the location of
the work; the duration of the relationship between the parties; whether the hiring party has the right
to assign additional projects to the hired party; the extent of the hired party's discretion over when
and how long to work; the method of payment; the hired party's role in hiring and paying assistants;
whether the work is part of the regular business of the hiring party; whether the hiring party is in
business; the provision of employee benefits; and the tax treatment of the hired party.” Darden,

21
 

503 U.S. at 323-24 (quoting Community for Creative Non-Violence v. Reid, 490 U.S. 730, 739—
40 (1989)).

°° Faush, 808 F.3d at 214 (quoting Covington v. International Association of Approved Basketball
Officials, 710 F.3d 114, 119 d Cir. 2013)).

69 Darden, 503 U.S. at 324 (quoting N.L.R.B. v. United Insurance Co. of America, 390 U.S. 254,
258 (1968)).

6! Faush, 808 F.3d at 214; see Graves v. Lowery, 117 F.3d 723, 727 (3d Cir. 1997).

6? See Wadley v. Kiddie Academy International, Inc., No. 17-5745, 2018 WL 3035785, at *3 (E.D.
Pa. June 19, 2018) (“Thompson v. U.S. Airways, Inc., 717 F. Supp. 2d 468 (E.D. Pa. 2010)
(allegations [] employees worked on the premises owned by the alleged joint employer and [] the
employer controlled decisions relating to compensation were sufficient to survive the
motion to dismiss stage); Myers v. Garfield & Johnson Enterprises, Inc., 679 F. Supp. 2d 598
(E.D. Pa. 2010) (allegations [] the employee was covered by sexual harassment policies
promulgated by the joint employer and [] the employer required termination of employees under
certain circumstances and participated in daily supervision were sufficient to survive the
motion to dismiss stage); Harris v. Midas, No. 17-95, 2017 WL 5177668, at *2 (W.D. Pa. Nov. 8,
2017) (allegations [] the employee was subject to the joint employer’s workplace policies, and []
the employer provided training and guidance to its franchisees and conducted site inspections were
sufficient to survive motion to dismiss)”).

63 Wadley, 2018 WL 3035785, at *3.

64 But see Wadley, 2018 WL 3035785, at *3 (granting defendant’s motion to dismiss joint employer
theory of liability argument and allowing plaintiff ability to amend complaint where plaintiff did
“not allege a single fact from which the Court [could] infer that any of the joint or single employer
theory factors are present”) (emphasis added).

6 Faush, 808 F.3d at 210.

66 Id

67 Faush, 808 F.3d at 212 (quoting Covington, 710 F.3d at 119).

68 Faush, 808 F.3d at 218.

° Td. at 216-17.

10 Td, at 215.

| Td. at 218. Although the court in Faush dealt with a motion for summary judgment rather than a

motion to dismiss, the same Darden factor test is used at both stages to determine joint employer
status. See, e.g., Ward, 2019 WL 643605, at *5 (finding joint employment plausibly pleaded under

22
 

Title VII based on the Darden factors where employer controlled employee work schedules, how
employees completed work, and hiring decisions).

? See Faush, 808 F.3d at 218; see, e.g., Williamson v. Consolidated Rail Corp., 926 F.2d 1344 (3d
Cir. 1991) (finding an employment relationship where the company delegated control over the
injured employee and the company’s inspector directed the employee at the time of the accident,
regardless of another company paying and dispatching the employee); Linstead v. Chesapeake &
Ohio Railway Co., 276 U.S. 28 (1928) (finding an employment relationship where an employee
acted as a company’s trainmaster, even though another company paid the employee’s wages and
controlled employee discharge and suspension). Again noting these are summary judgment cases,
but acknowledging the same Darden factors are assessed at both stages of the inquiry.

® Darden, 503 U.S. at 324 (quoting N.L.R.B., 390 U.S. at 258).

4 See Myers v. Garfield & Johnson Enterprises, 679 F. Supp. 2d 598, 610 (E.D. Pa. 2010)
(explaining a franchise agreement “disclaim[ing] any responsibility on [the company’s] part to
train franchise employees and stat[ing] that [another company] has exclusive authority over hiring
and personnel decisions is a factor weighing against plaintiffs ‘joint employment’ claim, but is

not a decisive one, especially at the pleadings stage.’”) (emphasis added).

> Hunter v. Prisbe, 984 F. Supp. 2d 345, 353 (M.D. Pa. 2013) (citing Monell v. Department of
Social Services of the City of New York, 436 U.S. 658, 695 (1978)).

16 Stevens v. Borough, No. 11-7216, 2013 WL 2292047, at *2 (E.D. Pa. May 23, 2013) (quoting
Monell, 436 U.S. at 690-91).

17 Stevens, 2013 WL 2292047, at *3 (quoting Kelly v. Borough of Carlisle, 622 F.3d 248, 263 (3d
Cir. 2010)).

8 Stevens, 2013 WL 2292047, at *3 (quoting Monell, 436 U.S. at 694).

19 Jiminez v. All American Rathskeller, Inc., 503 F.3d 247, 249 (3d Cir. 2007).
8° McTernan vy. City of York, Pennsylvania, 564 F.3d 636, 659 (3d Cir. 2009).
8! ECF Doc. No. 26 at § 37.

8 Id.

83 Td at 961.

84 Edwards v. Northampton County, No. 12-5323, 2016 WL 7654661, at *7 (E.D. Pa. 2016)
(quoting Beck v. City of Pittsburgh, 89 F.3d 966, 972 (3d Cir. 1996)).

85 ECF Doc. No. 26 at {§ 65-70 (“Ms. Alston, Dorthoy Baptiste, and Desare Bradham all witnessed
this incident.”).

23
 

86 See McTernan v. City of York, Pennsylvania, 564 F.3d 636, 658-59 (3d Cir. 2009) (“To satisfy
the pleading standard, [plaintiff] must identify a custom or policy, and specify what exactly that
custom or policy was.”).

8? Gelpi v. City of Philadelphia, 183 F. Supp. 3d 684, 690 (E.D. Pa. 2016) (quoting Lande v. City
of Bethlehem, 457 F. App’x 188, 193 (3d Cir. 2012)).

88 McGovern v. City of Philadelphia, 554 F.3d 114, 121 (3d Cir. 2009) (quoting Jett v. Dallas
Independent School District, 491 U.S. 701, 733 (1989)).

8° Boyd v. Pearson, 346 F.App’x 814, 816 (3d Cir. 2009) (citing Bright v. Westmoreland County,
380 F.3d 729, 736 (3d Cir. 2004)).

9 Mikhail v. Kahn, 991 F. Supp. 2d 596, 642 (E.D. Pa. 2014).

°! Schutt v. Melmark, 186 F. Supp. 3d 366, 373 (E.D. Pa. 2016) (quoting Brentwood Academy v.
Tennessee Secondary School Athletic Association, 531 U.S. 288, 295 (2001)) (emphasis in
original).

°2 Pugh vy. Downs, 641 F. Supp. 2d 468, 472 (E.D. Pa. 2009).

°3 Foster v. City of Philadelphia, No. 12-5851, 2013 WL 12149717, at *1 n.1 (E.D. Pa. Apr. 9,
2013) (quoting Pugh, 641 F. Supp. 2d at 472) (internal citations and quotation marks omitted).

% Borrell v. Bloomsburg University, 870 F.3d 154, 160 (3d Cir. 2017) (“{JJoint employment . . .
dofes] not ‘end the inquiry’ on the state actor question.”).

°° Id, at 157.

© Id. at 157-58.

°7 Td. at 159.

8 Id. at 160-61 (quoting Kach v, Hose, 589 F.3d 626, 649 (3d Cir. 2009)).

” Id. at 161.

100 7d at 161-62; see Glunk v. Noone, 186 F. Supp. 3d 453, 460 (E.D. Pa. 2016) (“The necessary
‘close nexus’ exists where the state exercises coercive power or provides ‘such significant

encouragement, either overt or covert,’ deeming the conduct state action.’’) (citation omitted).

10! 7d at 162; see Kach, 589 F.3d at 649 (“Action taken by private entities with the mere approval
or acquiescence of the State is not state action.”).

24
 

12 Brogan v. La Salle University, 70 F. Supp. 2d 556, 568 (E.D. Pa. 1999) (citing Jackson v.
Metropolitan Edison Co., 419 U.S. 345, 350, 358-59 (1974)).

103 Tugar v. Edmonson Oil Co., 457 U.S. 922, 937 (1982).

104 Borrell, 870 F.3d at 161 (3d Cir. 2017) (quoting Leshko v. Servis, 423 F.3d 337, 339 (3d Cir.
2005)) (emphasis added by source).

105 Schutt v. Melmark, 186 F. Supp. 3d 366, 373 (E.D. Pa. 2016) (quoting Robert S. v. Stetson
School, Inc., 256 F.3d 159, 165 Gd Cir. 2001)).

106 Schutt, 186 F. Supp. 3d at 373.

107 See Borrell, 870 F.3d at 160-61; Brogan, 70 F. Supp. 2d at 568.

108 See Schutt, 186 F. Supp. 3d at 373 (dismissing plaintiffs state action allegations where
“Complaint . . . [did not] contain any supporting factual allegations to suggest providing custody
and care services to intellectually disabled citizens is a traditional and exclusive government
function in Pennsylvania or New Jersey.”).

10° ECF Doc. No. 26 at J 191, 202.

110 Hindes v. Federal Deposit Insurance Corp., 137 F.3d 148, 158 (3d Cir. 1998).

‘Il See generally Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S.
388 (1971) (providing a remedy for plaintiff where federal agents acting under federal law violated
plaintiffs constitutional rights under the Fourth Amendment); Donlow v. Garfield Park Academy,
No. 09-6248, 2010 WL 1630595, at *4-5 (D.N.J. 2010) (explaining the circumstances under
which each test is applied and how to meet each test).

'2 Torruella-Torres v. FCI Fort Dix, 218 F. Supp. 3d 270, 272 n.1 (D. Del. 2016).

113 Id.

4 Vanderklok v. United States, 868 F.3d 189, 198 (3d Cir. 2017).

"IS Bivens, 403 U.S. at 389.

6 David v. Passman, 442 U.S. 228, 248-49 (1979).

7 Carlson v. Green, 446 U.S. 14, 17-18 (1980).

18 Cf Pugh v. Internal Revenue Service, 472 F. Supp. 350, (E.D. Pa. 1979) (considering whether

pro se plaintiff stated a due process or equal protection claim under the Fifth Amendment which
would apply to the actions of federal officers since the Fourteenth Amendment applies only to the

25
 

states and cannot be the premise for due process and equal protection claims against federal
officers).

19 See, e.g, Reichle v. Howards, 556 U.S. 658, 663 n.4 (2012) (“We have never held that Bivens
extends to First Amendment claims”); Watlington on behalf of FCI Schuylkill African American
Inmates v. Reigel, 723 F. App’x 137, 140 n.3 (“[A] ... First Amendment retaliation claim pursuant
to 42 U.S.C. § 1983 ... may not apply to a Bivens claim against a federal official.”).

120 ECF Doe. No. 26 at J 191, 202.

121 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Papasan v. Allain, 478 U.S.
265, 286 (1986) (courts “are not bound to accept as true a legal conclusion couched as a factual
allegation” on a motion to dismiss).

'22 Twombly, 550 U.S. at 555.

'23 Thomas v. U.S. Airways, No. 13-6121, 2014 WL 1910245, at *3 (E.D. Pa. May 13, 2014)
(quoting Flanagan vy. Shively, 783 F. Supp. 922, 928 (M.D. Pa. 1992)).

124 ECF Doc. No. 26 4 191, 202.

!25 See, e.g., Strategic Environmental Partners, LLC v. Bucco, 184 F. Supp. 3d 108, 132-33 (D.N.J.
2016) (dismissing plaintiffs section 1983 conspiracy claim under Rule 12(b)(6) where plaintiffs
alleged “[e]ach [d]efendant, in concert and conspiracy with the other [d]efendants, intentionally
violated the civil rights of the [p]laintiffs,” as “simply alleging ‘agreement’ without facts from
which that agreement can be inferred is insufficient.”) (quoting Martinez v. New Jersey, No. 11-
2223, 2012 WL 2116407, at *6 (D.N.J. June 11, 2012)); Thomas v. U.S. Airways, No. 13-6121,
2014 WL 1910245, at *3 (E.D. Pa. May 13, 2014) (“Merely pleading that U.S. Airways employees
‘made statements that they knew to be false and about [plaintiff] . . . between themselves, to
Philadelphia Police Officers, and to other presently unknown persons,’ is insufficient to allege an
agreement or concerted action between parties and cannot permit plaintiff's claim to survive
defendants’ motion.’’) (internal citation omitted); Rodriguez v. Widener University, No. 13-1336,
2013 WL 3009736, at *4 (E.D. Pa. June 17, 2013) (finding plaintiff failed to plausibly plead the
conspiracy element of his section 1983 claim where “there [was] nothing . . . in the [c]omplaint
from which a conspiratorial agreement or concerted action [could] be inferred to plausibly plead a
constitutional conspiracy.”).

126 Gelni y. City of Philadelphia, 183 F. Supp. 3d 684, 690 (E.D. Pa. 2016) (quoting Lande v. City
of Bethlehem, 457 F. App’x 188, 193 (3d Cir. 2012)).

127 42 U.S.C. § 1981(c) (2017) (emphasis added).

128 McGovern y. City of Philadelphia, 554 F.3d 114, 121 (3d Cir. 2009) (quoting Jert v. Dallas
Independent School District, 491 U.S. 701, 733 (1989)).

26
 

'29 Mazur v. Merck & Co., 964 F.2d 1348, 1350 n.1 (3d Cir. 1992) (defining Center for Disease
Control).

130 Rose v. Department of Labor & Industry, Equal Opportunity Office, No. 19-2483, 2019 WL
3413835, at *2 (E.D. Pa. July 29, 2019) (denying section 1981 claim where plaintiff alleged
defendants were ‘““State Workers’ who ‘represent and work for the Department of Labor and
Industry’” because plaintiff conceded defendants’ identities as state actors, making section 1983

her exclusive remedy).

27
